Case 8:19-cv-00710-MSS-TGW Document 98 Filed 01/21/20 Page 1 of 7 PageID 2479




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   UMG RECORDINGS, INC., CAPITOL
   RECORDS, LLC, UNIVERSAL MUSIC CORP.,
   UNIVERSAL MUSIC – MGB NA LLC,
   UNIVERSAL MUSIC PUBLISHING INC.,
   UNIVERSAL MUSIC PUBLISHING AB,
   UNIVERSAL MUSIC PUBLISHING LIMITED, Case No. 8:19-cv-710-MSS-TGW
   UNIVERSAL MUSIC PUBLISHING MGB
   LIMITED, UNIVERSAL MUSIC – Z TUNES
   LLC, UNIVERSAL/MCA MUSIC LIMITED,
   UNIVERSAL/MCA MUSIC PUBLISHING
   PTY. LIMITED, MUSIC CORPORATION OF
   AMERICA, INC., MUSIK EDITION
   DISCOTON GMBH, POLYGRAM
   PUBLISHING, INC., SONGS OF UNIVERSAL,
   INC., WARNER RECORDS INC. (F/K/A
   WARNER BROS. RECORDS INC.),
   ATLANTIC RECORDING CORPORATION,
   BAD BOY RECORDS LLC, ELEKTRA
   ENTERTAINMENT GROUP INC., FUELED
   BY RAMEN LLC, MAVERICK RECORDING
   COMPANY, NONESUCH RECORDS INC.,
   RHINO ENTERTAINMENT COMPANY, THE
   ALL BLACKS U.S.A., INC., WARNER MUSIC
   INC., WARNER RECORDS/SIRE VENTURES
   LLC, WEA INTERNATIONAL INC.,
   WARNER CHAPPELL MUSIC, INC. (F/K/A
   WARNER/CHAPPELL MUSIC, INC.),
   WARNER-TAMERLANE PUBLISHING
   CORP., W CHAPPELL MUSIC CORP. D/B/A
   WC MUSIC CORP. (F/K/A WB MUSIC
   CORP.), W.C.M. MUSIC CORP. (F/K/A
   W.B.M. MUSIC CORP.), UNICHAPPELL
   MUSIC INC., RIGHTSONG MUSIC INC.,
   COTILLION MUSIC, INC., INTERSONG
   U.S.A., INC., CHAPPELL & CO. INC., SONY
   MUSIC ENTERTAINMENT, ARISTA MUSIC,
   ARISTA RECORDS LLC, LAFACE RECORDS


                                      1
Case 8:19-cv-00710-MSS-TGW Document 98 Filed 01/21/20 Page 2 of 7 PageID 2480




    LLC, PROVIDENT LABEL GROUP, LLC,
    SONY MUSIC ENTERTAINMENT US LATIN,
    THE CENTURY FAMILY, INC., VOLCANO
    ENTERTAINMENT III, LLC, ZOMBA
    RECORDINGS LLC, SONY/ATV MUSIC
    PUBLISHING LLC, EMI AL GALLICO
    MUSIC CORP., EMI APRIL MUSIC INC., EMI
    BLACKWOOD MUSIC INC., COLGEMS-EMI
    MUSIC INC., EMI CONSORTIUM MUSIC
    PUBLISHING INC. D/B/A EMI FULL KEEL
    MUSIC, EMI CONSORTIUM SONGS, INC.,
    INDIVIDUALLY AND D/B/A EMI
    LONGITUDE MUSIC, EMI
    ENTERTAINMENT WORLD INC. D/B/A EMI
    FORAY MUSIC, EMI JEMAXAL MUSIC INC.,
    EMI FEIST CATALOG INC., EMI MILLER
    CATALOG INC., EMI MILLS MUSIC, INC.,
    EMI U CATALOG INC., FAMOUS MUSIC
    LLC, JOBETE MUSIC CO. INC., STONE
    AGATE MUSIC, SCREEN GEMS-EMI MUSIC
    INC., AND STONE DIAMOND MUSIC CORP.

    Plaintiffs,

    v.

    BRIGHT HOUSE NETWORKS, LLC,

    Defendant.

                   AMENDED CERTIFICATE OF INTERESTED PERSONS
                     AND CORPORATE DISCLOSURE STATEMENT

         I hereby disclose the following pursuant to this Court’s Order on Interested Persons and

 Corporate Disclosure Statement:

         1.       The name of each person, attorney, association of persons, firm, law firm,

 partnership, and corporation that has or may have an interest in the outcome of this action —

 including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies


                                                   2
Case 8:19-cv-00710-MSS-TGW Document 98 Filed 01/21/20 Page 3 of 7 PageID 2481




 that own 10% or more of a party’s stock, and all other identifiable legal entities related to any

 party in the case:

        1.      UMG Recordings, Inc.
        2.      Capitol Records, LLC
        3.      Universal Music Corp.
        4.      Universal Music – MGB NA LLC
        5.      Universal Music Publishing Inc.
        6.      Universal Music Publishing AB
        7.      Universal Music Publishing Limited
        8.      Universal Music Publishing MGB Limited
        9.      Universal Music – Z Tunes LLC
        10.     Universal/MCA Music Limited
        11.     Universal/MCA Music Publishing Pty. Limited
        12.     Music Corporation of America, Inc.
        13.     Polygram Publishing, Inc.
        14.     Songs of Universal, Inc.
        15.     Warner Records Inc. (f/k/a Warner Bros. Records Inc.)
        16.     Atlantic Recording Corporation
        17.     Bad Boy Records LLC
        18.     Elektra Entertainment Group Inc.
        19.     Fueled By Ramen LLC
        20.     Maverick Recording Company
        21.     Nonesuch Records Inc.
        22.     Rhino Entertainment Company
        23.     The All Blacks U.S.A., Inc.
        24.     Warner Music Inc.
        25.     Warner Records/SIRE Ventures LLC
        26.     WEA International Inc.
        27.     Warner Chappell Music, Inc. (f/k/a Warner/Chappell Music, Inc.)
        28.     Warner-Tamerlane Publishing Corp.
        29.     W Chappell Music Corp. d/b/a WC Music Corp. (f/k/a WB Music Corp.)
        30.     W.C.M. Music Corp. (f/k/a W.B.M. Music Corp.)
        31.     Unichappell Music Inc.
        32.     Rightsong Music Inc.
        33.     Cotillion Music, Inc.
        34.     Intersong U.S.A., Inc.
        35.     Sony Music Entertainment
        36.     Arista Music
        37.     Arista Records LLC
        38.     LaFace Records LLC
        39.     Provident Label Group, LLC
        40.     Sony Music Entertainment US Latin
        41.     The Century Family, Inc.
        42.     Volcano Entertainment III, LLC



                                                  3
Case 8:19-cv-00710-MSS-TGW Document 98 Filed 01/21/20 Page 4 of 7 PageID 2482




        43.     Zomba Recordings LLC
        44.     Sony/ATV Music Publishing LLC
        45.     EMI Al Gallico Music Corp.
        46.     EMI April Music Inc.
        47.     EMI Blackwood Music Inc.
        48.     Colgems-EMI Music Inc.
        49.     EMI Consortium Music Publishing Inc. d/b/a EMI Full Keel Music
        50.     EMI Consortium Songs, Inc., individually and d/b/a EMI Longitude Music
        51.     EMI Entertainment World Inc. d/b/a EMI Foray Music
        52.     EMI Jemaxal Music Inc.
        53.     EMI Feist Catalog Inc.
        54.     EMI Miller Catalog Inc.
        55.     EMI Mills Music, Inc.
        56.     EMI U Catalog Inc.
        57.     Famous Music LLC
        58.     Jobete Music Co. Inc.
        59.     Stone Agate Music
        60.     Screen Gems-EMI Music Inc.
        61.     Stone Diamond Music Corp.
        62.     Warner Music Group Corp.
        63.     Affiliates of Access Industries, Inc.
        64.     Len Blavatnik
        65.     BB Investments LLC
        66.     Bad Boy Records
        67.     Vivendi S.A.
        68.     Sony Corporation

        2.      The name of every other entity whose publicly-traded stock, equity, or debt may

 be substantially affected by the outcome of the proceedings:

        At present, Plaintiffs are unaware of any such entity.

        3.      The name of every other entity which is likely to be an active participant in the

 proceedings, including the debtor and members of the creditors’ committee (or twenty largest

 unsecured creditors) in bankruptcy cases:

        At present, Plaintiffs are unaware of any such entity.

        4.      The name of each victim (individual or corporate) of civil and criminal conduct

 alleged to be wrongful, including every person who may be entitled to restitution:

        Plaintiffs.



                                                 4
Case 8:19-cv-00710-MSS-TGW Document 98 Filed 01/21/20 Page 5 of 7 PageID 2483




        I hereby certify that, except as disclosed above, I am unaware of any actual or potential

 conflict of interest involving the district judge and magistrate judge assigned to this case, and

 will immediately notify the Court in writing on learning of any such conflict.



                                           Respectfully submitted,

  Dated: January 21, 2020                   /s/Mitchell A. Kamin
                                            Mitchell A. Kamin
                                            Neema T. Sahni
                                            COVINGTON & BURLING LLP
                                            1999 Avenue of the Stars, Suite 3500
                                            Los Angeles, CA 90067-4643
                                            Telephone: (424) 332-4800
                                            mkamin@cov.com
                                            nsahni@cov.com

                                            Jonathan M. Sperling
                                            COVINGTON & BURLING LLP
                                            The New York Times Building
                                            620 Eighth Avenue
                                            New York, NY 10018-1405
                                            Telephone: (212) 841-1000
                                            jsperling@cov.com

                                            David C. Banker, Esquire
                                            Florida Bar No. 0352977
                                            Bryan D. Hull, Esquire
                                            Florida Bar No. 020969
                                            BUSH ROSS, P.A.
                                            1801 North Highland Avenue
                                            P.O. Box 3913
                                            Tampa, FL 33601-3913
                                            Telephone: (813) 224-9255
                                            dbanker@bushross.com
                                            bhull@bushross.com

                                            Matthew J. Oppenheim
                                            Scott A. Zebrak
                                            Jeffrey M. Gould
                                            Kerry M. Mustico
                                            OPPENHEIM + ZEBRAK, LLP
                                            4530 Wisconsin Ave. NW, 5th Floor
                                            Washington, DC 20016
                                            Telephone: (202) 621-9027


                                                   5
Case 8:19-cv-00710-MSS-TGW Document 98 Filed 01/21/20 Page 6 of 7 PageID 2484



                                 matt@oandzlaw.com
                                 scott@oandzlaw.com
                                 jeff@oandzlaw.com
                                 kerry@oandzlaw.com

                                 Attorneys for Plaintiffs




                                       6
Case 8:19-cv-00710-MSS-TGW Document 98 Filed 01/21/20 Page 7 of 7 PageID 2485




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 21, 2020, all counsel of record who consented to

 electronic service are being served with a copy of this document via the Court’s CM/ECF

 system.

                                            /s/Mitchell A. Kamin
                                            Attorney




                                               7
